Citation Nr: 1201700	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 08-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide (Agent Orange) exposure, and as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from February 1966 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2009. A transcript of this hearing is associated with the claims folder.

The Board remanded this case in June 2009 for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration. 

In the same June 2009 decision, the Board remanded the Veteran's claim for service connection for PTSD. Service connection for PTSD was granted in January 2010. Since the Veteran has not since appealed either the initial rating or effective date assigned for his PTSD, that issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the issue of service connection for a lung disorder for a VA examination which complies with the law. Additional medical records from the temporary folder at the RO must be associated the current claims folder. 

The Veteran's VA treatment records on file only date to July 2009. A review of the Virtual VA paperless claims processing system reveals additional VA treatment records and VA examinations that may be pertinent to the present appeal. A temporary folder has also been set up at the RO, containing these records.

In addition, the November 2009 VA lung examiner indicated that a July 2009 VA treatment record contained pulmonary function tests (PFTs), which are not present in the claims folder. All of these additional VA treatment records and VA examinations must be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). Also, as part of its duty to assist, the RO/AMC should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1). 

Also, the Veteran must also be scheduled for a new VA examination and opinion to determine the etiology of any current lung disorder on the basis of in-service incurrence, as well as on the basis of being secondary to PTSD and type II diabetes mellitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). This opinion should also consider whether any lung disorder other than a presumptive disease may be directly related to presumed herbicide exposure during his service in Vietnam. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange). 

The previous November 2009 VA examination determined there was no current diagnosis of a lung disorder. However, this VA examiner failed to consider certain probative evidence of record, including September 2006 VA X-rays revealing "chronic lung disease." The c-file will therefore be returned to the November 2009 VA examiner, and if that examiner is not available, the Veteran will be afforded a new examination. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his lung disorder. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider or employer the Veteran identifies.

(b) The records sought must further include all relevant VA records of lung treatment from July 2009 to the present. This includes records from the VA Medical Center (VAMC) in Columbia, South Carolina, including VA PFTs conducted in July 2009. See November 2009 VA examination report. Also associate the temporary folder from the RO with the current claims folder. The temporary folder contains additional VA treatment records and VA examinations dated from 2010 to 2011. 

(c) The Veteran must also be advised that with respect to private medical evidence or evidence from his employer he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After securing any VA or private treatment records, arrange for a VA examination with the examiner who conducted the November 2009 VA examination. If that examiner is no longer available, or otherwise deems necessary, the Veteran will be afforded a new VA lung examination to be conducted by an appropriately qualified  clinician. The purpose of the examination is to determine whether the Veteran has a current lung disorder that is related to presumed Agent Orange exposure during his military service or is secondary to his PTSD or type II diabetes mellitus disorders. 

The following considerations will govern the obtaining of the addendum by the November 2009 examiner or if required, or, as to any new examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(c) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies, including lung
X-rays, must be performed. 

(d) The examiner will obtain from the Veteran a full in-service and post-service history pertaining to the Veteran's pre-service, in-service, and post-service symptoms and treatment for a lung disorder.

(e) If the examiner finds a clinical or medical basis for corroborating or discrediting the history as provided by the Veteran he or she must so state.

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(g) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

(h) The examiner must provide a medical opinion answering the following questions: 

(i) Does the Veteran have a current lung disorder?

(ii) Does the Veteran have a current lung disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have lung cancer)?

(iii) Is any other current lung disorder the Veteran has related to his presumed herbicide / Agent Orange exposure during military service in Vietnam? (For purposes of providing this opinion the Veteran's exposure to herbicide / Agent Orange during service is presumed).  

(iv) Is any current lung disorder proximately due to or the result of the Veteran's PTSD or type II diabetes mellitus?

(v) Is any current lung disorder chronically aggravated or worsened by the Veteran's PTSD or type II diabetes mellitus, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of any current lung disorder by PTSD or type II diabetes mellitus, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(vi) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(A) Service treatment records are negative for any complaint, treatment, or diagnosis of a lung disorder. Upon separation in November 1967, the Veteran denied a history of shortness of breath, chest pain or pressure, or a chronic cough. Upon separation, no lung disorder was found upon clinical examination. His separation chest X-ray was negative for any lung disorder. 

(B) Post-service, a January 1990 private treatment record and X-ray from Dr. John Martin, MD., revealed a right lung pneumothorax with virtually 100 percent compression atelectasis of the right lung. The Veteran complained of coughing and chest pain. A September 1999 private medical report from Dr. Paul Frassinelli, MD., noted a history of pneumothorax, spontaneous. 

(C) Post-service, September 2006 VA X-rays of the chest assessed "chronic lung disease."  VA problem lists in VA treatment records dated from 2006 to 2009 noted spontaneous pneumothorax. A November 2009 VA examiner found no evidence of a current lung disorder. The examiner also noted the Veteran's "50 pack year smoker's history."   

(D) The Veteran contends that a current lung disorder is either related to presumed in-service Agent Orange exposure from Vietnam or is secondary to his PTSD or type II diabetes mellitus disabilities. See May 2006 and October 2006 claims; August 2007 Notice of Disagreement; August 2009 Veteran's statement; February 2009 video hearing testimony at pages 15-18. 

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the lung disorder claim. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


